Citation Nr: 1514693	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).

The Veteran contends that lung cancer is related to the chemicals he used as a plate maker and pressman in the United States Army.  In May 2012 correspondence, the Veteran identified private treatment records from Dr. A.L. in support of his claim.  The Board finds that remand is necessary to obtain the outstanding private treatment records.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran's representative contends, in a March 2015 statement, that a remand for a medical opinion is necessary to address whether the claimed lung cancer is likely a result of exposure to chemicals used as a plate maker and pressman in service.  The Veteran's DD 214 shows that he served as an offset pressman in service, and the Board finds that he has credibly identified exposure to chemicals used as a plate maker and pressman, consistent with his duties in service.  In light of the "low threshold" as announced in McLendon, the Board finds that a remand for a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain outstanding private treatment records from Dr. A.L. identified in a May 2012 authorization and consent form.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  After all outstanding treatment records have been obtained, the AOJ should refer the case for a VA respiratory examination to address the etiology of claimed lung cancer.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that claimed lung cancer is related to service, to include claimed in-service exposure to plate making and press chemicals.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




